Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 12, and 15 are objected to because of the following informalities:  
a)  Claim 3 line 4: “make, at a third clock cycle, a third determination the idle Ethernet Block is being processed” should be changed to --make, at a third clock cycle, a third determination that the idle Ethernet Block is being processed--.
b)  Claim 12 line 4: “the transmit port” should be changed to --the first transmit port-- (as claimed in claim 12 line 2).
c)  Claim 12 line 14: “a transmit port” should be changed to --the first transmit port-- (as claimed in claim 12 line 2).
d)  Claim 15 lines 1-2: “the transmit port” should be changed to --the first transmit port-- (as claimed in claim 12 line 2).
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed (pending claim objections above).
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 12:
U.S. Publication No. 20030208709 to Kassa discloses in Figures 1-3 a system, comprising:
A first transmit port (output buffer 164).
…
… comprising circuity (circuitry of Figure 1) and configured to:

… generate a first aligned data word comprising at least a portion of the unaligned data word.  
Transmit the first aligned data word to a transmit port.  An unaligned data word is received at input buffer 168.  An alignment module 100 that processes the stream of unaligned data words to find an FAW, aligns the data words based on the FAW, and generates correctly aligned data words clocked at 83 MHz (claimed “clock cycle”) for transmission out of output buffer 164.  Refer to Sections 0015-0022, specifically Sections 0005-0008, 0010, 0012, 0013, and 0018.
Kassa does not disclose a system, comprising: a first transmit port; a sampled word processor; a gearbox, interposed between the sample word processor and the transmit port, comprising circuity and configured to: … wherein the unaligned data word is received from the sampled word processor…
U.S. Publication No. 2013/0083810 to Ghiasi et al disclose in Figures 11-12 a system with a processor 1220 and a gearbox 1232 for transmission of data.
Kassa also does not disclose …comprising circuity and configured to: … wherein the available data amount at the first clock cycle comprises an unaligned data word…
U.S. Patent No. 8832366 to Huynh et al disclose in Figures 1-4 wherein an amount of available data comprises unaligned data.  Refer to Column 2 line 3 to Column 5 line 10, specifically Column 4 line 58 to Column 5 line 10.

However, none of the prior art disclose the limitation “a system, comprising: a first transmit port; a sampled word processor; a gearbox, interposed between the sample word processor and the transmit port, comprising circuity and configured to: make a first determination that an available data amount at a first clock cycle is greater than a required data amount and that no idle Ethernet Block is being processed, wherein the available data amount at the first clock cycle comprises an unaligned data word, wherein the unaligned data word is received from the sampled word processor; based on the first determination, generate a first aligned data word comprising at least a portion of the unaligned data word; and transmit the first aligned data word to a transmit port.”, and can be logically combined with. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20150121021 to Nakamura et al disclose in Figures 1-14 that unaligned write commands comprising different data step sizes are converted into aligned write commands.  Refer to Sections 0028-0142.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/Christine Ng/
Examiner, AU 2464
April 8, 2021